Citation Nr: 0636419	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  93-17 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus associated with herbicide exposure.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1968 to December 1969, including service in 
Vietnam.

Procedural history  

The veteran's TDIU claim comes before the Board of Veterans' 
Appeals (the Board) on appeal of a February 1992 rating 
decision of the Department of Veterans Affairs Regional 
Office in Cleveland, Ohio (the RO), which, in part, denied 
the veteran's claim of entitlement to TDIU.

The TDIU claim was remanded by the Board in July 1995, August 
1998 and March 2005 for further evidentiary and procedural 
development.  

Subsequently, in a February 2006 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for type II diabetes mellitus associated with 
herbicide exposure.  As will be detailed further in the 
REMAND portion below, the veteran filed a notice of 
disagreement as to the February 2006 decision.  A statement 
of the case (SOC) has not been issued with respect to the 
claim of entitlement to service connection for type II 
diabetes mellitus associated with herbicide exposure.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC. 

Issues not on appeal

In March 2005, the Board denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected residuals of shell fragment wounds of the left 
shoulder and arm.  The Board's decision is final.  See 
38 C.F.R. § 20.1100 (2006).  

In the Introduction of the above-referenced March 2005 
decision, the Board referred the veteran's claim of 
entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD) back to the 
RO for proper disposition.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO].  Such has yet to be 
accomplished.


REMAND

The Board regrets having to remand this case an additional 
time, especially since the TDIU claim has been in appellate 
status for over ten years; however, such remand is necessary 
as detailed below.

As was described in the Introduction above, in February 2006 
the RO denied the veteran's claim of entitlement to service 
connection for type II diabetes mellitus associated with 
herbicide exposure in a February 2006 rating decision.  The 
veteran, through has accredited representative, has since 
expressed disagreement with that decision.  See the October 
4, 2006 Informal Hearing Presentation.  The Board construes 
the statements made by the veteran's representative as a 
timely notice of disagreement with the February 2006 rating 
decision which denied the veteran's claim for entitlement to 
service connection for type II diabetes mellitus associated 
with herbicide exposure.  See 38 C.F.R. §§ 20.201, 20.302 
(2006); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
[VA must liberally construe all documents filed by a 
claimant].  A statement of the case (SOC) pertaining to that 
issue has yet to be issued by the RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that where a 
notice of disagreement is filed but a SOC has not been 
issued, the Board must remand the claims to the agency of 
original jurisdiction so that a SOC may be issued.  

The diabetes mellitus issue is inextricably intertwined with 
the TDIU claim, as is the claim for an increased disability 
rating for service-connected PTSD referred back to the RO in 
the Introduction.  In other words, if service connection is 
granted for type II diabetes mellitus and/or the disability 
rating for the veteran's service-connected PTSD is increased, 
this may impact the TDIU claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].  Action on the veteran's TDIU claim is 
therefore deferred.  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should issue a SOC 
pertaining to the issue of 
entitlement to service 
connection for type II 
diabetes mellitus associated 
with herbicide exposure.  In 
connection therewith, the 
veteran and his representative 
should be provided with 
appropriate notice of his 
appellate rights.

2.  After undertaking any 
development action it deems to 
be appropriate, VBA should 
adjudicate the veteran's claim 
of entitlement to an increased 
disability rating for service-
connected PTSD.  The veteran 
should be duly notified of the 
decision.    

3.  VBA should then 
readjudicate the TDIU claim.  
If the claim is denied, VBA 
should provide the veteran and 
his representative with an 
appropriate supplemental 
statement of the case.  The 
case should then be returned 
to the Board for further 
consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


